The opinion of the court was delivered by
Horton, C. J.:
The same questions are presented in this case as in the former onq, excepting, that after the. district court opened up the judgment and default, the case was set for trial at the November term, 1881. At that term the plaintiff did not appear, and judgment was rendered in favor of the defendant. After the rendition of the judgment plaintiff then moved to set it aside, on the ground that the judgment rendered April 20, 1881, was a valid and lawful judgment, and that the order opening up the judgment and default was irregular and void. The decision in the former case of the same parties, just decided, is decisivo of this case- and therefore the judgment of the district court will be affirmed, upon that authority.
All the Justices concurring.